EXHIBIT 10.23

 

Hier entsteht Zukunft [The future is shaped here]    

Innovations-

   

und Gründerzentrum

   

Biotechnologie IZB

   

Martinsried Ÿ Freising

Förderges. IZB mbH, Am Klopferspitz 19, 82152 Planegg   Pieris AG   [stamp:]
RECEIVED   Lise-Meitner-Straße 30   09 May 2011   85354 Freising Weihenstephan  
– – – – – – – – – – – –      

Elke Erger

Telephone: +49 (89) 70 06 56 70

Fax: +49 (89) 70 06 56 77

E-mail: immo@izb-martinsried.de

   

Martinsried, 05/04/2011

Permanent invoice for lease no. 2011-063

2nd supplemental agreement to lease agreement numbers A-0037 and A-0052

Here: Switch to unspecified terms and modification of lease terms and conditions
effective

05/01/2011

Ladies and Gentlemen:

As agreed with Dr. Zobel, we hereby modify your lease terms and conditions
effective 05/01/2011 as follows:

 

Rental account no. 130222

– 1st upper floor units 1.01 to 1.08 –

   approx. m²     €/m²      €  

Office and laboratory spaces including common and functional spaces

     449.60        12.50         5,620.00   

Increase in rent payments for the renovation

       0.00         0.00   

monthly advance payment of ancillary fees (exclusive of heating, hot water and
air conditioning)

     449.60        4.00         1,798.40   

monthly advance payment for heating, hot water and air conditioning

     449.60        1.50         674.40   

Assigned parking spaces

     2        40.00         80.00   

Subtotal

          8,172.80   

plus value-added-tax

     19 %         1,552.83           

 

 

 

Total amount

          9,725.63           

 

 

 



--------------------------------------------------------------------------------

Hier entsteht Zukunft [The future is shaped here]   Innovations-    

und Gründerzentrum

Biotechnologie IZB

Martinsried Ÿ Freising

 

 

Rental account no. 130251

– 1st upper floor units 1.09 to 1.24 –

   approx. m²     €/m²      €  

Office and laboratory spaces including common and functional spaces

     816.21        12.50         10,202.63   

monthly advance payment of ancillary fees (exclusive of heating, hot water and
air conditioning)

     816.21        4.00         3,264.84   

monthly advance payment for heating, hot water and air conditioning

     816.21        1.50         1,224.32   

Assigned parking spaces

     15        40.00         600.00   

Subtotal

          15,291.79   

plus value-added-tax

     19 %         2,905.44           

 

 

 

Total amount

          18,197.23           

 

 

 

 

Rental account no. 130163

– Ground floor unit 0.08 –

   approx. m²     €/m²      €  

Office and laboratory spaces including common and functional spaces

     99.12        12.50         1,239.00   

monthly advance payment of ancillary fees (exclusive of heating, hot water and
air conditioning)

     99.12        4.00         396.48   

monthly advance payment for heating, hot water and air conditioning

     99.12        1.50         148.68   

Assigned parking spaces

     0        40.00         0.00   

Subtotal

          1,784.16   

plus value-added-tax

     19 %         338.99           

 

 

 

Total amount

          2,123.15           

 

 

 

 

Managing Director:    Am Klopferspitz 19    Banking information: Dr. Peter Hanns
Zobel    82152 Planegg/Martinsried    Kreissparkasse Munich    Tel.:
+49(0)89/700 65 670    Routing no. 702 501 50 Local Court Munich    Fax:
+49(0)89/700 65 677    Account no. 10 032 233 HRB 111930   
office@izb-martinsried.de    Tax ID No. 143/137/60457    www.izb-online.de   
VAT ID No. DE 177 565 691

[photo]

 

- 2 -



--------------------------------------------------------------------------------

Hier entsteht Zukunft [The future is shaped here]   Innovations-    

und Gründerzentrum

Biotechnologie IZB

Martinsried Ÿ Freising

 

 

Rental account no. 130111

– Basement unit no. 1.31 –

   approx. m²     €/m²      €  

Rooms in basement

     26.39        9.20         242.79   

monthly advance payment of ancillary fees (exclusive of heating, hot water and
air conditioning)

     26.39        4.00         105.56   

monthly advance payment for heating, hot water and air conditioning

     26.39        1.50         39.59   

Subtotal

          387.94   

plus value-added-tax

     19 %         73.71           

 

 

 

Total amount

          461.65           

 

 

 

 

Rental account no. 130121

– Basement unit no. 1.33 –

   approx. m²     €/m²      €  

Rooms in basement

     23.43        9.20         215.54   

monthly advance payment of ancillary fees (exclusive of heating, hot water and
air conditioning)

     23.43        4.00         93.72   

monthly advance payment for heating, hot water and air conditioning

     23.43        1.50         35.15   

Subtotal

          344.41   

plus value-added-tax

     19 %         65.44           

 

 

 

Total amount

          409.85           

 

 

 

 

Managing Director:    Am Klopferspitz 19    Banking information: Dr. Peter Hanns
Zobel    82152 Planegg/Martinsried    Kreissparkasse Munich    Tel.:
+49(0)89/700 65 670    Routing no. 702 501 50 Local Court Munich    Fax:
+49(0)89/700 65 677    Account no. 10 032 233 HRB 111930   
office@izb-martinsried.de    Tax ID No. 143/137/60457    www.izb-online.de   
VAT ID No. DE 177 565 691

[photo]

 

- 3 -



--------------------------------------------------------------------------------

Hier entsteht Zukunft [The future is shaped here]   Innovations-    

und Gründerzentrum

Biotechnologie IZB

Martinsried Ÿ Freising

 

Furthermore, in both agreements § 2 (1) will be modified as follows:

The lease agreement will be renewed for an unspecified time. The termination
period shall be 8 months prior to the end of any quarter.

The other agreements specified in the Principal Lease Agreements shall remain
unaffected by this Agreement.

We kindly ask you to confirm your approval of these changes on the duplicate of
this letter and to return this copy to us.

Of course, we are happy to answer any questions you may have.

With kind regards,

 

Fördergesellschaft IZB mbH    /s/ Dr. Peter Hanns Zobel    /s/ Elke Erger
Dr. Peter Hanns Zobel    ppa Elke Erger Managing Director    Property Management

 

Managing Director:    Am Klopferspitz 19    Banking information: Dr. Peter Hanns
Zobel    82152 Planegg/Martinsried    Kreissparkasse Munich    Tel.:
+49(0)89/700 65 670    Routing no. 702 501 50 Local Court Munich    Fax:
+49(0)89/700 65 677    Account no. 10 032 233 HRB 111930   
office@izb-martinsried.de    Tax ID No. 143/137/60457    www.izb-online.de   
VAT ID No. DE 177 565 691

[photo]

 

- 4 -